Third District Court of Appeal
                               State of Florida

                        Opinion filed March 31, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-498
                     Lower Tribunal No. F00-22389A
                          ________________

                             Wilfredo Calzada,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Lourdes Simon, Judge.


     Wilfredo Calzada, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.